Pannell, Judge.
The defendant was tried and convicted of violating the State Alcoholic Control Act by reason of his having and possessing nontax-paid whiskey. His motion for *90new trial was overruled, and he appeals to this court. The notice of appeal instructs the clerk to omit the “transcript of the evidence produced on the trial of the case” but requests the clerk to include "the transcript of the evidence adduced on the hearing of appellant’s motion to suppress evidence.” In his brief in this court, the appellant abandons his enumeration of error that the verdict was contrary to the evidence, etc., and relies solely on the enumeration of error complaining of the overruling of his motion to suppress evidence. Held:
Submitted January 5, 1968
Decided January 11, 1968.
Edward F. Taylor, Adams, O’Neal, Steele, Thornton & Hemingway, H. T. O’Neal, Jr., for appellant.
Clarence H. Clay, Jr., Solicitor, Tommy C. Mann, for appellee.
Assuming, without deciding, that the overruling of the motion to suppress was error, it would be necessary to examine and consider the remainder of the transcript of evidence and proceedings in order to determine that this evidence was actually introduced before the jury, and unless it was introduced before the jury, the overruling of the motion to suppress the evidence was harmless, even if error. Under these circumstances the case must be affirmed. Cook v. State, 116 Ga. App. 304, 305 (157 SE2d 160).

Judgment affirmed.


Jordan, P. J., and Deen, J., concur.